Case 2:18-cv-12207-MCA-LDW Document 93 Filed 02/21/20

Christopher H. Westrick, Esq. (043721997)

Brian H. Fenlon, Esq. (035071987)

John V. Kelly, I, Esq. (910812012)

CARELLA, BYRNE, CECCHI, OLSTEIN,
BRODY & AGNELLO, P.C.

5 Becker Farm Road

Roseland, New Jersey 07068

(973) 994-1700

Attorneys for Defendants

Roman Catholic Archdiocese of Newark

(i.p.a. “Archdiocese of Newark”),

St. Theresa’s R.C. Church (i.p.a.

“St. Theresa School”), Joseph W. Cardinal

Tobin (i.p.a. “Cardinal Joseph Tobin”),

Rev. Msgr. Thomas P. Nydegger, V.G.

(i.p.a. “Msgr. Nydegger”), Dr. Margaret Dames,
James Goodness, Father Joseph Bejgrowicz,

Deacon Joseph Caporaso (i.p.a. “Joseph Caporoso”),
Sister Helene Godin, Richard Donovan, and Anh Bui

Page 1 of 4 PagelD: 1908

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

SCOTT PHILLIPS, AS GUARDIAN AD
LITEM, ON BEHALF OF S.P., B.P. and
K.P. and SCOTT PHILLIPS,

Plaintiff,
Vv.

ARCHDIOCESE OF NEWARK, ST.
THERESA SCHOOL, ST. THERESA
CHURCH, CARDINAL JOSEPH TOBIN,
MSGR. NYDEGGER, MARGARET
DAMES, JOHN DOES 1-100, JOHN DOE
CORPORATIONS 1-5, JOSEPH
BEJGROWICZ, JOSEPH CAPOROSO,
HELENE GODIN, SR. JULIETT PEREZ,
RICHARD DONOVAN, ANH BUI, JAMES
GOODNESS, ROBERT GRIMALDI,
WANDA GRIMALDI, MATT POPOLA,
LINDA KOSKI, MAKAYLA KOSKI,
MARY FERRIS, AMBER PROTZ
SIERANT, CHERYL KREINBERG,

 

Civil Action No. 2:18-cv-12207 (MCA) (LDW)

THE CHURCH DEFENDANTS’
NOTICE OF MOTION FOR PARTIAL
SUMMARY JUDGMENT DISMISSING

COUNT ONE OF PLAINTIFF’S
COMPLAINT PURSUANT TO FED. R.

CIV. P. 56 AND L. CIV. R. 56.1

Motion Hearing Date: March 16, 2020

Oral Argument Requested
Case 2:18-cv-12207-MCA-LDW Document 93 Filed 02/21/20 Page 2 of 4 PagelD: 1909

 

JONATHON KREINBERG, PETER
RUNFOLO, JOYCE RUNFOLO, RICH
HARRINGTON, KELLY DONOVAN,
JEANNIE PAVLIK, MATTHEW PAVLIK,
JAMES PAVLIK, MARYANN GASPER,
THERESA ADUBATO, HEATHER
INGERSON, MARIA HARRIS, HEATHER
ST JOHN, YANCY MUNOZ, KATHLEEN
SPOONAUER, CELIA SOUSA, EILEEN
KELLY-O’BRIEN, VICTORIA DEVLIN,
ROSEMARY RUBSAM, ROSANELLY
MONTALVO, GERRI COLON, LAURIE
GRIMES, MICHELLE CERNADAS,
JOSEPH KRATZER JR., NATALIE
WOOD, PATRICIA LANDAU, AMY
REITHEL, ANN FERRARI, CYNTHIA
GAILLIOT, BERADINE GILRAIN,
BONNY HOTRA, BLANCA PASTORE,
IZAIDA ROSA GARBANZO, JO RIVERA,
DENISE, RICHARD, JOSEPH, JESSICA,
NICHOLAS MIRABELLA, JOCELYN
EDRALIN, MANUEL VAGUEIRO, KERRI
KILLEN, JO ANN NETTA, NANCY
ZIMMERMAN, MARIA STREKO, ROCIO
CORVALAN, CHRISTINA RESTUCCIA,
MICHAEL DEVLIN, GUILLERMO
MUNOZ, DEBORAH GIVENS/MATE,
KAREN ZIMMERMAN, JIM HANNON,
ALICE SCALA, EMILY VIDAL, MARY
GAINES, SUSAN GIORDINO,
ROSEANNE SCHUR, ANGELA
LOMBARDI, ROGER SCHUR, MICHAEL
MONTALVO, JEFF FERRARI, WILLIAM
GORSKI, ROGER STRYESKI, THOMAS
BRACKEN, FRED SOOS, SUSAN ;
DOUGHERTY, MICHELE MILLER, ANN
MORTIMER, TRISH RICKEN
PLUMMER, ANDREA ZAGORSKI
SCHUSTER, MARIA BUI, AMY ROSE,
KELLY ANN HARRIS, PATRICIA RIMILI
BLICHARZ, “BCSH9094”, “STDA” AND
“BEEZLEBROX”,

Defendants.

 
Case 2:18-cv-12207-MCA-LDW Document 93 Filed 02/21/20 Page 3 of 4 PagelD: 1910

TO: Susan B. McCrea, Esq.

LAW OFFICES OF SUSAN B. MCCREA

24 Prospect Street

West Field, New Jersey 07080

Attomeys for Plaintiffs

PLEASE TAKE NOTICE that on Monday, March 16, 2020, at 10:00 in the forenoon or
as soon thereafter as counsel may be heard, the undersigned attorneys for Defendants Roman
Catholic Archdiocese of Newark (i-p.a. “Archdiocese of Newark”), St. Theresa’s R.C. Church
(i.p.a. “St. Theresa School”), Joseph W. Cardinal Tobin (i.p.a. “Cardinal Joseph Tobin”), Rev.
Msgr. Thomas P. Nydegger, V.G. (i.p.a. “Msgr. Nydegger”), Dr. Margaret Dames, James
Goodness, Father Joseph Bejgrowicz, Deacon Joseph Caporaso (i.p.a. “Joseph Caporoso”), Sister
Helene Godin, Richard Donovan, and Anh Bui (collectively, the “Church Defendants”) shall move
before the Hon. Madeline Cox Arleo, U.S.D.J., at the Martin Luther King, Jr. Federal Building &
U. S. Courthouse, 50 Walnut Street, Newark, New Jersey 07102, for an Order: (a) Dismissing
with prejudice pursuant to Fed. R. Civ. P. 12(b)(6) and 56 (a-f) and L. Civ. R. 56.1(a) that
portion of Count One of the Complaint filed by Plaintiff Scott Phillips, as guardian ad litem on
behalf of S.P., B.P. and K.P. (as to any claim therein raised under the Title IX, 20 U.S.C. § 1681-
83) (“Title IX”), for failure to state a claim upon which relief may be granted; (b) granting partial
summary judgment dismissing the federal Title IX claim allegedly raised in Count One of the
Complaint pursuant to Fed. R. Civ. P. 56 (a-f) and L. Civ. R. 56.1(a); and (c) Granting such other
and further relief as the Court deems equitable, just and proper.

PLEASE TAKE FURTHER NOTICE that in support of the within Motion, the Church

Defendants shall rely upon their Supporting Brief and the Supporting Declaration of Brian H.

Fenlon.
Case 2:18-cv-12207-MCA-LDW Document 93 Filed 02/21/20 Page 4 of 4 PagelD: 1911

PLEASE TAKE FURTHER NOTICE that a proposed form of Order is annexed hereto.

Dated: February 21, 2020

#689202v1

CARELLA, BYRNE, CECCHI,

OLSTEIN, BRODY & AGNELLO, P.C.

Attorneys for Defendants

Roman Catholic Archdiocese of Newark (i.p.a.
“Archdiocese of Newark”), St. Theresa’s R.C.
Church (i.p.a. “St. Theresa School”), Joseph W.
Cardinal Tobin (i.p.a. “Cardinal Joseph Tobin”), Rev.
Msgr. Thomas P. Nydegger, V.G. (“i.p.a. Msgr.
Nydegger”), Dr. Margaret Dames, James Goodness,
Father Joseph Bejgrowicz, Deacon Joseph Caporaso
(i.p.a. “Joseph Caporoso”), Sister Helene Godin,
Richard Donovan, and Anh Bui

By:___/s/ Christopher H. Westrick
CHRISTOPHER H. WESTRICK
